Citation Nr: 1756723	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  09-27 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for migraine headaches.

2.  Entitlement to an initial compensable evaluation for residuals of a traumatic brain injury (TBI).

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1954 to September 1957.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

A hearing was held before the undersigned in October 2010.  A transcript of the hearing is of record. 

In December 2010, December 2012, May 2013, September 2015, and May 2016,
the Board remanded the Veteran's claims for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to comply with the May 2016 remand orders.

In the May 2016 remand, the Board directed that the Veteran be scheduled for a new VA examination to determine the nature, extent and severity of his service-connected migraine headaches and residuals of a TBI, as April 2016 Disability Benefits Questionnaires (DBQs) submitted on behalf of the Veteran showed a worsening of the Veteran's disabilities. The examiner was requested to delineate all symptomatology associated with, and the current severity of, the service-connected migraine headaches and residuals of TBI.  The examiner was also requested to distinguish the symptoms of the service-connected residuals of the Veteran's in-service TBI from the symptoms of his post-service August 2012 motor vehicle accident (MVA).  If it was not possible to distinguish which symptoms are attributable to the Veteran's service-connected TBI residuals or symptoms of his post-service August 2012 MVA, the examiner was directed to assume for purposes of the examination that any such symptoms were related to the Veteran's service-connected TBI residuals.

A VA examination was conducted in June 2016.  While the examiner completed the DBQs for Headaches and for Residuals of TBI, the examiner did not delineate all symptomatology associated with the service-connected migraine headaches and residuals of TBI, and did not distinguish the symptoms of the service-connected residuals of the Veteran's in-service TBI from the symptoms of his post-service August 2012 MVA.  In addition, the examiner provided a negative opinion as to the etiology of the Veteran's headaches, despite the fact that the Veteran is already service-connected for migraine headaches.  Consequently, remand is required to obtain an addendum opinion to ensure substantial compliance with the Board's May 2016 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Additionally, the June 2016 VA examiner indicated that the Veteran's current symptoms including cognitive decline, headaches, and immobility were "much more likely" caused by other factors, including his mental health issues.  VA treatment records note diagnoses of psychiatric disorders, including depression and posttraumatic stress disorder (PTSD).  March 2011 VA treatment records indicate the Veteran's reports of sleep disturbances and nightmares since service, and problems with flashbacks, were partially attributed to the in-service incident where a mine blew up in his face.  However, the June 2016 VA examiner did not address the etiology of the Veteran's mental health issues.  As such, the medical opinion requested above should also address whether any psychiatric symptoms or disabilities are a residual of his service-connected TBI.

The issue of entitlement to TDIU is potentially affected by the decisions on the issues of an increased rating for residuals of a TBI and headaches, therefore, the issues are inextricably intertwined and entitlement to TDIU should also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, the most recent VA treatment records are from February 2017.  As the record reflects that the Veteran receives continued VA treatment, updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records from February 2017 to the present.

2.  After completing the development requested in item 1, return the Veteran's claims file to the VA examiner that conducted the June 2016 VA residuals of a TBI and headaches examinations for an addendum medical opinion.  

If the VA examiner who provided the June 2016 opinion is not available, then forward the Veteran's claims file to an appropriate VA clinician to obtain a medical opinion regarding the Veteran's claims for increased ratings for his service-connected residuals of TBI and migraine headaches.  The complete claims file and a copy of this remand must be made available to the reviewing clinician.  

If another examination of the Veteran is deemed necessary by the clinician providing the opinion, one should be scheduled.  

Following a review of the claims file, including the Veteran's VA treatment records, the reviewing clinician must:

a)  Delineate all symptomatology associated with, and the current severity of, the service-connected migraine headaches and residuals of TBI.

b)  Distinguish the symptoms of the service-connected residuals of the Veteran's in-service TBI from the symptoms of his post-service August 2012 MVA.  If it is not possible to distinguish which symptoms are attributable to the Veteran's service-connected TBI residuals or symptoms of his post-service August 2012 MVA, the examiner must assume, for purposes of the examination, that any such symptom is related to the Veteran's service-connected TBI residuals.

c)  For any psychiatric symptoms, the examiner should state all mental disorders diagnosed, to include depression.  The examiner should then clearly indicate whether the Veteran's diagnosed mental disorder(s) or any of his psychiatric symptoms are attributable, in whole or in part, to his service-connected TBI, his post-service August 2012 MVA, or any other causes.    

The reviewing clinician must reconcile any evidence that is contrary to the medical opinion provided.  The reviewing clinician is also asked to provide an explanation for all conclusions reached based on medical principles and the medical and lay evidence of record.  If the reviewing clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted in full, the Veteran and his attorney should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




